Citation Nr: 0522076	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-08 `469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disability (COPD), residuals of non-
small cell cancer of the lung, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
metastatic cancer of the lymph nodes.

3.  Entitlement to special monthly compensation (SMC) based 
upon being housebound since January 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO reduced the 100 percent 
rating for the service-connected non-small cell cancer of the 
lung and assigned a 30 percent rating to COPD, residual of 
lung cancer.  By that same rating action, the RO reduced the 
rating for service-connected cancer of the lymph nodes from 
100 percent to noncompensably disabling, and terminated 
entitlement to SMC based upon housebound status, effective 
January 1, 2003. 

While the issue of entitlement to service connection for a 
low back disability was developed for appellate review, in 
his substantive appeal, received by the RO in March 2003, the 
veteran expressed his desire to withdraw this claim.  
Consequently, the Board finds that this issue has been 
withdrawn and is not before the Board.  38 C.F.R. §§ 20.200, 
20.202, 20.204 (2004).  

In March 2005, the veteran gave testimony in support of the 
claims remaining on appeal at the RO in Louisville, Kentucky.  
A copy of the hearing transcript has been associated with the 
claims file. 


REMAND

The veteran argues that he is entitled to special monthly 
compensation based upon being housebound, because his 
service-connected disabilities do not allow him to leave his 
house.  He asserts that he is entitled to a 100 percent 
rating for cancer of the lung and lymph nodes because he is 
not cancer-free.  

Pursuant to 38 U.S.C.A. § 1114(s) (West 2002), special 
monthly compensation is payable for a veteran who is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  Special monthly compensation is also payable 
when there is a single service-connected disability rated as 
totally disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.  Id.

The record shows that although the veteran's lung cancer was 
noted to have been in remission upon evaluation by VA in 
April 2002, a March 2005 computed tomography scan of the 
chest revealed a new density, once centimeter in diameter in 
the posterior right upper lobe, a cluster of three nodules in 
the right upper lobe, and an enlargement of the spiculated 
mass in the left lower lobe.  The examining physician 
indicated that the changes in the lungs, especially on the 
left, were suggestive of a recurrent tumor.  The densities on 
the right were of indeterminate origin, but metastatic 
disease could not be ruled out.  Thus, it is unclear whether 
the changes in the lungs noted on CT in March 2005 are a 
recurrence of the service-connected non-small cell cancer of 
the lung or are part of an entirely separate disease 
pathology.  Therefore, on remand, the veteran should be 
afforded a VA examination to clarify whether he has 
experienced a recurrence of service-connected cancer.

Additionally, a review of the claims files reflects that the 
veteran has not been afforded a VA Examination for Housebound 
Status or Permanent Need for Aid and Attendance, a special VA 
medical examination designed to evaluate the need for special 
monthly compensation.  To ensure a complete record, the claim 
will be remanded so that the appellant may be scheduled for 
this examination. 

Finally, during a March 2004 hearing before the undersigned, 
the veteran testified that he had continued to seek treatment 
at the VA Medical Center (VAMC) in Lexington, Kentucky for 
recurrence of his service-connected lung cancer..  
(Transcript (T.) at page (pg.) 6).  While clinical records 
from the VAMC in Lexington, Kentucky, dated from November 
2001 to May 2005, have been associated with the claims files, 
more recent reports from that facility are not in the file.  
As these VA records may be pertinent to the veteran's claim, 
the RO should attempt to obtain them on remand.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his COPD, residuals of non-small 
cell cancer of the lung or 
metastatic cancer of the lymph nodes 
since February 2001, to specifically 
include all treatment reports from 
the VAMC in Lexington, Kentucky, 
dated since April 2005.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims 
folder.  



2.  Then, the RO should schedule the 
veteran for a VA examination by an 
oncologist to assess the status of 
the service-connected non-small cell 
cancer of the lung and metastatic 
cancer of the lymph nodes.  It is 
imperative that the examiner review 
the pertinent medical records in the 
claims file.  All indicated 
diagnostic and laboratory studies 
should be performed.  

The examiner is specifically 
requested to review the May 2005 VA 
CT scan of the chest, reflecting a 
new density, approximately one 
centimeter in diameter, in the 
posterior right lobe, cluster of 
three nodules in the right lower 
lobe and enlargement of the mass in 
the superior segment of the left 
lower lobe, and clarify whether such 
clinical findings are likely a 
recurrence of the service-connected 
non-small cell cancer of the lung or 
likely the result of an entirely 
separate disease pathology.  The 
examiner must comment on whether 
there is any recurrence of the 
service-connected metastatic cancer 
of the lymph nodes.  

Examination should also include 
pulmonary function tests that 
provide all findings necessary to 
apply the rating criteria, including 
Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), and maximum 
exercise capacity results required 
by the rating schedule.  The 
examiner should also specifically 
indicate whether the appellant has 
cor pulmonale, right ventricular 
hypertrophy, 


pulmonary hypertension, and/or the 
necessity for oxygen therapy.  All 
necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All 
findings should be made part of an 
examination report, a copy of which 
must be made part of the claims 
folder.

3.  Upon receipt of the VA 
examiner's report, the RO should 
conduct a review to verify that all 
of the requested information has 
been provided.  If information is 
deemed lacking, the RO should refer 
the report to the VA examiner for 
corrections or additions.

4.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
claims for higher ratings for COPD, 
residuals of small-cell carcinoma of 
the lung, and metastatic cancer of 
the lymph nodes, and the claim for 
SMC based upon housebound status.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This case 


must be afforded expeditious treatment by the RO.  See 38 
U.S.C.A §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

